DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page9-10, filed 12/18/2020, with respect to claim1 have been fully considered and are persuasive.  The  rejection under 35 U.S.C.§  103 has been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1, 2-7, 9, 9, 9, 10 of U.S. Patent No. 10,142,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the patent discloses all the limitations of the present application.
Patent No. 10,142,674
Application No. 16/871,798
Claim1 recites a method for automatically recording media assets not explicitly scheduled for recording by a user, the method comprising: 
accessing a social media profile associated with the user; 


retrieving, from a media asset database, identifying information of one or more media assets; 
comparing the retrieved information relating to the social media activity with the identifying information of the one or more media assets; 
determining, based on the comparing, that the user has indicated a reference identifying a media asset in the social media activity; 
determining, from a context of the social media activity, that the reference constitutes a command indicating interest in the media asset; 
associating, based on the command of interest determined from the context of the social media activity, a first function with the media asset, wherein the first function is not a recording function; 


determining whether the user is not at home; 


in response to determining that the user is not at home, replacing the entry in the functions database for the media asset with a recording function; 

subsequent to replacing the entry in the functions database for the media asset with the recording function: determining whether the user is at home;
 in response to determining that the user is at home, determining whether the recording function associated with the media asset has begun; 
and in response to determining the recording function associated with media asset has not begun, replacing the entry in the database for the media asset with the first function.

accessing a social media profile associated with the user;

retrieving, from a media asset database, identifying information of one or more media assets;
comparing the retrieved information relating to the social media activity with the identifying information of the one or more media assets;
determining, based on the comparing, that the user has indicated a reference identifying a media asset in the social media activity;
determining, from a context of the social media activity, that the reference constitutes a command indicating interest in the media asset;
associating, based on the command of interest determined from the context of the social media activity, a first function with the media asset, wherein the first function is not a recording function;

retrieving status information of the user;
determining whether the retrieved status information is indicative of a first status of the user;
 in response to determining that the retrieved status information is indicative of the first status of the user, replacing the entry in the functions database for the media asset with a recording function.

determining whether the user is not at home;…
Claim52 recites the method of claim 51, wherein the status information indicates whether the user is at home, and the first status of the user indicates that the user is not at home.
Claim1 recites …subsequent to replacing the entry in the functions database for the media asset with the recording function: determining whether the user is at home;
 in response to determining that the user is at home, determining whether the recording function associated with the media asset has begun;…
Claim 53 recites the method of claim 52, further comprising: 

determining whether the user is at home; and in response to determining that the user is at home, determining whether the recording function associated with the media asset has begun.
Claim1 recites … and in response to determining the recording function associated with media asset has not begun, 


Claim55 recites the method of claim 51, wherein the first function is at least one of: a reminder message for an episode or series; an entry of a watch list; an entry of a favorite program list; and an entry of a general interest list in a user profile.
Claim3 recites the method of claim 1, wherein in response to receiving the indication that the user is not at home, updating the entry in the database for the media asset to include a recording function comprises: 
determining, based on hardware limitations, a number of media assets that can be recorded; retrieving the entry in the functions database for the media asset; assigning a priority to the media asset; 
comparing the priority of the media asset to priorities of the plurality of media assets stored in the functions database; 
and in response to determining the first number of media assets is less than the number of media assets that can be recorded, updating the entry in the database for the media asset to include a recording function


determining, based on hardware limitations, a number of media assets that can be recorded; retrieving the entry in the functions database for the media asset; assigning a priority to the media asset;
comparing the priority of the media asset to priorities of the plurality of media assets stored in the functions database; 
and in response to determining that the first number of media assets is less than the number of media assets that can be recorded, updating the entry in the database for the media asset to include a recording function.

accessing a user profile corresponding to the user stored in the database; 
comparing characteristics of the media asset to characteristics stored in the user profile; and determining the priority of the media asset based on the comparison.
Claim57 recites the method of claim 56, wherein assigning the priority to the media asset comprises: determining, from the command indicating interest in the media asset, an identity of the user;
accessing a user profile corresponding to the user stored in the database;
comparing characteristics of the media asset to characteristics stored in the user profile; and determining the priority of the media asset based on the comparison.

Claim58 recites the method of claim 56, wherein assigning the priority to the media asset comprises: presenting to the user options to customize the priorities of the plurality of media assets stored in the database containing the plurality of media assets and associated functions; receiving a selection by the user of a first option; and in response to the user selection, reassigning the priority of the media asset.
Claim6 recites the method of claim 1, further comprising: determining that the user has returned home; 
determining, from a recording log stored in the functions database, whether the media asset was recorded in response to updating the entry for the media asset to include the recording function;
 in response to determining the media asset was recorded in response to updating the entry for the media asset to include the recording function, generating for display a 
generating for display a selectable option to not record the media asset; 
receiving a selection from the user of the selectable option to not record the media asset;
 in response to receiving the selection, storing, in the database containing a plurality of media assets and associated functions, an instruction to not update the entry for the media asset to include the recording function during a next time the system determines the user is not at home.

determining, from a recording log stored in the functions database, whether the media asset was recorded in response to updating the entry for the media asset to include the recording function;
in response to determining that the media asset was recorded in response to updating the entry for the media asset to include the recording function, generating for display a 
generating for display a selectable option to not record the media asset;
receiving a selection from the user of the selectable option to not record the media asset; 
and in response to receiving the selection, storing, in the database containing a plurality of media assets and associated functions, an instruction to not update the entry for the media asset to include the recording function during a next time the system determines the user is not at home.

 retrieving, from the recording log, an indication of the user associated with the command; 
and generating for display an identifier of the user and that the media asset was recorded 

retrieving, from the recording log, an indication of the user associated with the command; 
and generating for display an identifier of the user and that the media asset was recorded 

and control circuitry configured to: access a social media profile associated with the user; retrieve information relating to a social media activity performed by the user from the social media profile; 
retrieve, from a media asset database at the storage circuitry, identifying information of one or more media assets; 
compare the retrieved information relating to the social media activity with the identifying information of the one or more media assets; 
determine, based on the comparing, that the user has indicated a reference identifying a media asset in the social media activity; 
associate, based on the command of interest determined from the context of the social media activity, a first function with the media asset, wherein the first function is not a recording function; 
store the association of the first function with the media asset in an entry of a functions database containing a plurality of media assets and associated functions; determine whether the user is not at home; 
in response to determining that the user is not at home, replace the entry in the functions database for the media asset with a recording function; subsequent to replacing the entry in the functions database for the media asset with the recording function: determine whether the user is at home; in response to determining that the user is at 

and control circuitry configured to: access a social media profile associated with the user;
retrieve information relating to a social media activity performed by the user from the social media profile;
retrieve, from a media asset database at the storage circuitry, identifying information of one or more media assets;
compare the retrieved information relating to the social media activity with the identifying information of the one or more media assets;
determine, based on the comparing, that the user has indicated a reference identifying a media asset in the social media activity;

associate, based on the command of interest determined from the context of the social media activity, a first function with the media asset, wherein the first function is not a recording function; 
store the association of the first function with the media asset in an entry of a functions database containing a plurality of media assets and associated functions; retrieve status information of the user; determine whether the retrieved status information is indicative of a first status of the user; and in response to determining that the retrieved status information is indicative of the first status of the user, replace the entry in the functions database for the media asset with a recording function.

determine whether the user is not at home;…
Claim62 recites the system of claim 61, wherein the status information indicates whether the user is at home, and the first status of the user indicates that the user is not at home.
Claim9 recites…;
determine whether the user is at home;


In response to determining that the user is at home, determine whether the recording function associated with the media asset has begun;…
Claim63 recites the system of claim 62, wherein the control circuitry is further configured to: determine whether the user is at home; and
in response to determining that the user is at home, determine whether the recording function associated with the media asset has begun.
Claim9 recites …


and in response to determining the recording function associated with media asset has not begun, replace the entry in the database for the media asset with the first function.


Claim65 recites the system of claim 61, wherein the first function is at least one of: a reminder message for an episode or series; an entry of a watch list; an entry of a favorite program list; and an entry of a general interest list in a user profile.


Claims51-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1, 1,  2-9, 11, 11,12-14 of U.S. Patent No. 10,728,608. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the patent discloses all the limitations of the present application.
Patent No. 10,728,608
Application No. 16/871,798
Claim1 recites a method for automatically recording media assets not explicitly scheduled for recording by a user, the method comprising: 

retrieving information relating to a social media activity performed by the user from the social media profile; 
retrieving, from a media asset database, identifying information of one or more media assets; 
comparing the retrieved information relating to the social media activity with the identifying information of the one or more media assets; 
determining, based on the comparing, that the user has indicated a reference identifying a media asset in the social media activity; determining, from a context of the social media activity, that the reference constitutes a command indicating interest in the media asset; 
associating, based on the command of interest determined from the context of the social media activity, a first function with the 
storing the association of the first function with the media asset in an entry of a functions database containing a plurality of media assets and associated functions; 

determining whether the user is not at home; 


and in response to determining that the user is not at home, replacing the entry in the functions database for the media asset with a recording function.


retrieving information relating to a social media activity performed by the user from the social media profile;
retrieving, from a media asset database, identifying information of one or more media assets;
comparing the retrieved information relating to the social media activity with the identifying information of the one or more media assets;
determining, based on the comparing, that the user has indicated a reference identifying a media asset in the social media activity;
determining, from a context of the social media activity, that the reference constitutes a command indicating interest in the media asset;
associating, based on the command of interest determined from the context of the social media activity, a first function with the 
storing the association of the first function with the media asset in an entry of a functions database containing a plurality of media assets and associated functions;
retrieving status information of the user;
determining whether the retrieved status information is indicative of a first status of the user; 
in response to determining that the retrieved status information is indicative of the first status of the user, replacing the entry in the functions database for the media asset with a recording function.

determining whether the user is not at home;…
Claim52 recites the method of claim 51, wherein the status information indicates whether the user is at home, and the first status of the user indicates that the user is not at home.
Claim2 recites The method of claim 1, further comprising: 




further comprising, in response to determining that the recording function associated with media asset has not begun, replacing the entry in the database for the media asset with the first function.
Claim54 recites the method of claim 53, further comprising, in response to determining that the recording function associated with media asset has not begun, replacing the entry in the database for the media asset with the first function.
Claim4 recites the method of claim 1, wherein the first function is at least one of: a reminder message for an episode or series; an entry of a watch list; an entry of a favorite program list; and an entry of a general interest list in a user profile.
Claim55 recites the method of claim 51, wherein the first function is at least one of: a reminder message for an episode or series; an entry of a watch list; an entry of a favorite program list; and an entry of a general interest list in a user profile.
Claim5 recites the method of claim 1, wherein in response to determining that the user is not at home, updating the entry in the database for the media asset to include a recording function comprises: 

and in response to determining that the first number of media assets is less than the number of media assets that can be recorded, updating the entry in the database for the media asset to include a recording function.


assigning a priority to the media asset;
comparing the priority of the media asset to priorities of the plurality of media assets stored in the functions database; determining whether a first number of media assets, given by the media asset in addition to media assets with a higher priority than the media asset, is less than the number of media assets that can be recorded; 
and in response to determining that the first number of media assets is less than the number of media assets that can be recorded, updating the entry in the database for the media asset to include a recording function.

accessing a user profile corresponding to the user stored in the database; 
comparing characteristics of the media asset to characteristics stored in the user profile; and determining the priority of the media asset based on the comparison.

accessing a user profile corresponding to the user stored in the database;
comparing characteristics of the media asset to characteristics stored in the user profile; and determining the priority of the media asset based on the comparison.

receiving a selection by the user of a first option; 
and in response to the user selection, reassigning the priority of the media asset.
Claim58 recites the method of claim 56, wherein assigning the priority to the media asset comprises: presenting to the user options to customize the priorities of the plurality of media assets stored in the database containing the plurality of media assets and associated functions; 
receiving a selection by the user of a first option; 
and in response to the user selection, reassigning the priority of the media asset.
Claim8 recites the method of claim 1, further comprising: determining that the user has returned home; 

 in response to determining that the media asset was recorded in response to updating the entry for the media asset to include the recording function, generating for display a notification that the media asset was recorded; 
generating for display a selectable option to not record the media asset; 
receiving a selection from the user of the selectable option to not record the media asset;
 and in response to receiving the selection, storing, in the database containing a plurality of media assets and associated functions, an instruction to not update the entry for the media asset to include the recording function 


in response to determining that the media asset was recorded in response to updating the entry for the media asset to include the recording function, generating for display a notification that the media asset was recorded;
generating for display a selectable option to not record the media asset;
receiving a selection from the user of the selectable option to not record the media asset; 
and in response to receiving the selection, storing, in the database containing a plurality of media assets and associated functions, an instruction to not update the entry for the media asset to include the recording function 

and generating for display an identifier of the user and that the media asset was recorded in response to determining that the user indicated interest in the media asset.
Claim60 recites the method of claim 59, further comprising: retrieving, from the recording log, an indication of the user associated with the command; 
and generating for display an identifier of the user and that the media asset was recorded in response to determining that the user indicated interest in the media asset.
Claim11 recites a system for automatically recording media assets not explicitly scheduled for recording by a user, the system comprising: display circuitry; storage circuitry; 
and control circuitry configured to: access a social media profile associated with the user; retrieve information relating to a social media activity performed by the user from the social media profile; 
retrieve, from a media asset database at the 
storage circuitry, identifying information of 

 compare the retrieved information relating to the social media activity with the identifying information of the one or more media assets; 
determine, based on the comparing, that the user has indicated a reference identifying a media asset in the social media activity; determine, from a context of the social media activity, that the reference constitutes a command indicating interest in the media asset; 
associate, based on the command of interest determined from the context of the social media activity, a first function with the media asset, wherein the first function is not a recording function; 
store the association of the first function with the media asset in an entry of a functions database containing a plurality of media assets and associated functions; 


determine whether the user is not at home; and in response to determining that the user is not at home, replace the entry in the functions database for the media asset with a recording function

and control circuitry configured to: access a social media profile associated with the user;
retrieve information relating to a social media activity performed by the user from the social media profile;
retrieve, from a media asset database at the 
storage circuitry, identifying information of 

compare the retrieved information relating to the social media activity with the identifying information of the one or more media assets;
determine, based on the comparing, that the user has indicated a reference identifying a media asset in the social media activity;
determine, from a context of the social media activity, that the reference constitutes a command indicating interest in the media asset;
associate, based on the command of interest determined from the context of the social media activity, a first function with the media asset, wherein the first function is not a recording function; 
store the association of the first function with the media asset in an entry of a functions database containing a plurality of media assets and associated functions;


determine whether the user is not at home;…
Claim62 recites the system of claim 61, wherein the status information indicates whether the user is at home, and the first status of the user indicates that the user is not at home.
Claim12 recites the system of claim 11, wherein the control circuitry is further configured to: determine whether the user is at home; and in response to determining that the user is at home, determine whether the recording function associated with the media asset has begun
Claim63 recites the system of claim 62, wherein the control circuitry is further configured to: determine whether the user is at home; and in response to determining that the user is at home, determine whether the recording function associated with the media asset has begun.
Claim13 recites the system of claim 12, wherein the control circuitry is further 


Claim65 recites the system of claim 61, wherein the first function is at least one of: a reminder message for an episode or series; an entry of a watch list; an entry of a favorite program list; and an entry of a general interest list in a user profile.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484